DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 03/10/2022 has been received and entered.  By the amendment, claims 1, 3-8 and 11-16 are now pending in the application.
Applicant’s arguments filed 03/10/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0063243 A1 to Roosendaal et al, in view of Takabatake et al., US 2007/0188682 A1.
Regarding claim 1, Roosendaal et al.  teach a double-sided display device (figs. 1-4}, comprising:
. a first substrate 13 comprising a plurality of first sub-pixels 18 and a plurality of first transparent electrodes 17
. a second substrate 14 comprising a plurality of second sub-pixels 16 and a plurality of second transparent electrodes 15 that corresponding to the plurality of the first transparent electrodes 17, and the plurality of the first sub-pixels 18, respectively. 
. a liquid crystal layer 12 
. wherein each of the first sub-pixel and the second sub-pixel comprises a metal reflective layer (e.g. reflective electrodes 16, 18) and a thin film transistor (see [0028]), and wherein the metal reflective layer is known for a source-drain layer, scan lines, or data lines (according to an active matrix LCD)
Roosendaal et al., however, neither disclose a frame sealant nor an area of the first sub-pixel is less than an area of the second transparent electrode, and wherein an area of the second sub-pixel is less than an area of the first transparent electrode.  It would have been obvious to one of ordinary skill in the display art before the effective filing date of the claimed invention to employ a frame sealant, since it is known practice in the display art  to close an LCD panel.  In addition, Takabatake et al. do disclose an area of the sub-pixel (e.g., reflective electrode 11) is less than an area of the second transparent electrode (e.g., transmissive electrode 12)(see figs 2-3); therefore, it would have been obvious to one of ordinary skill in the display art before the effective filing date of the claimed invention to employ the Roosendaal et al. first sub-pixel area being  less than that of the second transparent electrode, and wherein an area of the second sub-pixel is less than an area of the first transparent electrode, and wherein an area of the second sub-pixel is less than an area of the first transparent electrode, as shown by Takabatake et al. to obtain a transflective LCD which is improve a display contrast with power saving. 
Re claim 14, wherein the first substrate 13 and the second substrate 14 are transparent substrates (see [0024]). 
Re claims 15-16, wherein the first and second transparent electrodes are indium tin oxide material (see [0025-0027]). 
Claims 3-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0063243 A1 to Roosendaal et al., in view of Takabatake et al., US 2007/0188682 A1, further in view of  Zhang, CN 107621708 A.
Re claims 3 and 5, the modification to Roosendaal discloses the claimed invention as described above except for the plurality of the first sub-pixels are disposed in a 2n-1th row/column, and the plurality of the first transparent electrodes are disposed in a 2nth row/column.  Roosendaal et al. do disclose the electrodes being arrange in a matrix or chessboard pattern or other pattern ([0028]), Zhang teaches a double sided display device (fig. 5) and further teaches a plurality of transparent sections 101/102 (fig. 6) alternating/spaced apart manner (fig. 5) and a plurality of dark/reflective sections (204 fig. 5; 301 in fig. 6), that are arranged in a pattern such that the transparent sections (102 fig. 5; 302 fig. 6) on one substrate in one area are overlapped with corresponding dark/reflective sections (204 fig. 5; 301 fig. 6) on an opposing substrate over the same area and vice versa (see figs. 1-7), as indicating that the plurality first sub-pixels may be disposed in a 2n-1th row/column, and the plurality of the first transparent electrodes may be disposed in a 2nth row/column.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double sided display device of Roosendaal so as to have the plurality first sub-pixels may be disposed in a 2n-1th row/column, and the plurality of the first transparent electrodes may be disposed in a 2nth row/column as suggested by Zhang in order to allow the display data in the two display screens to be integrated according to the actual distribution of the first display unit and the second display unit, thereby enabling the display of two different screens being realized through a set of drive circuit architecture. 
Re claims 4 and 6, the modification to Roosendaal discloses the claimed invention as described above except for the plurality of the first sub-pixels are disposed in a 2nth row/column, and the plurality of the first transparent electrodes are disposed in a 2n-1th row/column, wherein n is a positive integer.  Zhang teaches a double sided display device (fig. 5) and further teaches a plurality of transparent sections 101/102 (fig. 6) alternating/spaced apart manner (fig. 5) and a plurality of dark/reflective sections (204 fig. 5; 301 in fig. 6), that are arranged in a pattern such that the transparent sections (102 fig. 5; 302 fig. 6) on one substrate in one area are overlapped with corresponding dark/reflective sections (204 fig. 5; 301 fig. 6) on an opposing substrate over the same area and vice versa (see figs. 1-7), as indicating that the plurality of the first sub-pixels are disposed in a 2nth row/column, and the plurality of the first transparent electrodes are disposed in a 2n-1th row/column (n is a positive integer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double sided display device of Roosendaal so as to have the plurality of the first sub-pixels are disposed in a 2nth row/column, and the plurality of the first transparent electrodes are disposed in a 2n-1th row/column, wherein n is a positive integer, as shown by Zhang in order to allow the display data in the two display screens to be integrated according to the actual distribution of the first display unit and the second display unit, thereby enabling the display of two different screens being realized through a set of drive circuit architecture.
Regarding claim 7, the modification to Roosendaal discloses the claimed invention as described above except for the plurality of the first sub-pixels are disposed in a 2n-1th row, a 2m-1th 10 column, a 2nth row, and a 2mth column, and the plurality of the first transparent electrodes are disposed in the 2n-1th row, the 2mth column, the 2nth row, and the 2m-1th column.  As stated above, the arrangement of Zhang  indicating that the plurality of the first sub-pixels are disposed in a 2n-1th row, a 2m-1th 10 column, a 2nth row, and a 2mth column, and the plurality of the first transparent electrodes are disposed in the 2n-1th row, the 2mth column, the 2nth row, and the 2m-1th column.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double sided display device of Roosendaal so as to have the plurality of the first sub-pixels are disposed in a 2n-1th row, a 2m-1th 10 column, a 2nth row, and a 2mth column, and the plurality of the first transparent electrodes are disposed in the 2n-1th row, the 2mth column, the 2nth row, and the 2m-1th column as suggested by Zhang in order to allow the display data in the two display screens to be integrated according to the actual distribution of the first display unit and the second display unit, thereby enabling the display of two different screens being realized through a set of drive circuit architecture.
Regarding claim 8, the modification to Roosendaal discloses the claimed invention as described above except for the plurality of the first sub-pixels are disposed in a 2n-1th row, a 2mth column, a 2nth row, and a 2m-1th column, ang the plurality of the first transparent electrodes are disposed in the 2n-1th row, the 2m-1th column, the 2nth row, and the 2mth column, wherein n and m are positive integers.  As stated above, the arrangement of Zhang  indicating the plurality of the first sub-pixels are disposed in a 2n-1th row, a 2mth column, a 2nth row, and a 2m-1th column, ang the plurality of the first transparent electrodes are disposed in the 2n-1th row, the 2m-1th column, the 2nth row, and the 2mth column, wherein n and m are positive integers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double sided display device of Roosendaal so as to have the plurality of the first sub-pixels are disposed in a 2n-1th row, a 2mth column, a 2nth row, and a 2m-1th column, ang the plurality of the first transparent electrodes are disposed in the 2n-1th row, the 2m-1th column, the 2nth row, and the 2mth column, wherein n and m are positive integers, as suggested by Zhang in order to allow the display data in the two display screens to be integrated according to the actual distribution of the first display unit and the second display unit, thereby enabling the display of two different screens being realized through a set of drive circuit architecture.
Re claims 11-12, Roosendaal teaches the invention as shown above but lacks the explicit teaching of the first/second substrate comprises a plurality of first/second data lines arranged vertically and a plurality of first/second scan lines arranged horizontally; wherein the first/second sub-pixels are respectively connected to the first/second data line and first/second scan line, respectfully.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the first/second substrate comprises a plurality of first/second data lines arranged vertically and a plurality of first/second scan lines arranged horizontally; wherein the first/second sub-pixels are respectively connected to the first/second data line and first/second scan line, since it is notoriously well known in the art of liquid crystal displays for the displays to for the substrate upon which the pixel/sub-pixel electrode is located to contain a plurality of first data lines arranged vertically and a plurality of first scan lines arranged horizontally, wherein the pixel/sub-pixels are respectively connected to the first data lines and the first scan line (see Zhang, figs 1-3, 7).
Re claim 13, Roosendaal et al. teach on the first substrate 13, the plurality of first transparent electrodes 17 being arranged around the first sub- pixels 18, and on the second substrate 14, the plurality of second transparent electrodes 15 are arranged around the second sub-pixels 16 (see fig. 3 and [0027-0028]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871